Citation Nr: 0208203	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  95-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease 
(claimed as ischemic heart disease due to beriberi).

2.  The propriety of the 50 percent rating assigned for post-
traumatic stress disorder (PTSD) prior to April 1, 1998.

3.  The propriety of the 70 percent rating assigned for PTSD 
as of April 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  His service records show that he was awarded 
the Combat Infantryman Badge and that he was a prisoner of 
war (POW) of the German government for over two years.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims for service connection for heart disease 
(claimed as ischemic heart disease due to beriberi) and an 
increased rating in excess of 50 percent for PTSD.  

In January 1998, the Board remanded the case for further 
evidentiary and procedural development.  While the case was 
being developed, a May 1999 RO decision granted the veteran a 
temporary total hospitalization rating for PTSD, effective 
from February 17, 1998; thereafter, a 70 percent rating was 
assigned effective from April 1, 1998.  The case was then 
returned to the Board in August 2000.  However, in September 
2000, the Board again remanded the case to the RO for 
additional development of the evidence.  After the requested 
development was conducted, the RO affirmed the denial of 
service connection for heart disease and the 50 percent 
rating assigned for PTSD prior to April 1, 1998, and the 70 
percent rating assigned for PTSD from April 1, 1998 onward.  
The case was returned to the Board in April 2002 and the 
veteran now continues his appeal.

At the present time the veteran has a total rating for 
individual unemployability due to service-connected 
disabilities (TDIU), effective from September 16, 1994.


FINDINGS OF FACT

1.  The veteran was a POW of the German government during 
World War II and was incarcerated for a period of over two 
years.

2.  The veteran's current cardiovascular diagnoses, including 
first degree heart block, hypertension and coronary artery 
disease, did not have their onset during active service, nor 
are they secondary to beriberi.

3.  For the period from September 16, 1994, to March 31, 
1998, the veteran's service-connected PTSD was manifested by 
severe psychiatric symptomatology which rendered him unable 
to obtain or retain employment.

4.  For the period from April 1, 1998, onwards, the veteran's 
service-connected PTSD is manifested by severe psychiatric 
symptomatology which renders him unable to obtain or retain 
employment.  


CONCLUSIONS OF LAW

1.  A chronic disease of the heart and/or vascular system was 
not incurred, nor is it presumed to have been incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for an increased rating, from 50 percent to 
100 percent, for PTSD for the period preceding April 1, 1998, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

3.  The criteria for an increased rating, from 70 percent to 
100 percent, for PTSD for the period beginning April 1, 1998, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

In September 2000, the Board remanded the claim to the RO for 
development of the evidence.  In the course of this 
development, the VCAA was promulgated.  VA correspondence 
dated in March 2001 has provided the veteran with express 
notice of the VCAA.  This notice includes an explanation of 
how VA will assist in obtaining necessary information and 
evidence.  Additionally, in August 2001 the RO sent the 
veteran a supplemental statement of the case, which included 
references to the VCAA and an explanation of the specific 
application of the VCAA in his case.  Thus, the veteran has 
been made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  In this regard, he has had his case 
remanded twice to develop the evidence and has been provided 
with VA medical examinations that specifically addressed the 
issues on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
 


Factual Background and Analysis: entitlement to service 
connection for heart disease (claimed as ischemic heart 
disease due to beriberi).

The veteran's service medical records show that on enlistment 
examination in October 1941, his cardiovascular system and 
chest X-ray were normal and his blood pressure reading was 
120/80.  As previously stated, during active duty he was a 
POW of the German government and was incarcerated for a 
period of over two years before his liberation and 
repatriation.  On separation examination in October 1945, his 
cardiovascular system and chest X-ray were normal and his 
blood pressure reading was 102/78.  His service medical 
records do not show a diagnosis of beriberi due to 
malnutrition incurred during his period of incarceration as a 
POW.

Post-service medical records show normal findings with regard 
to the veteran's cardiovascular system during VA examination 
and treatment in December 1949, March 1950, May 1950, 
February 1952, August 1952 and March 1955.

An ECG study conducted in October 1983 revealed that the 
veteran had first degree heart block.  The veteran reported 
having occasional chest pain and discomfort on examination in 
December 1983, but was not noted to have heart disease or 
hypertension.   

VA outpatient treatment reports dated in 1987 show that the 
veteran was diagnosed with hypertension and was positive for 
coronary artery disease on treadmill stress testing.  

In December 1995, the veteran appeared for a hearing before 
an RO hearing officer and testified, in essence, that he 
experienced occasional chest pain and cold sensations on his 
extremities which he believed to be symptoms of 
cardiovascular disease which he probably acquired as the 
result of his privations as a POW during service.  He also 
related that he had a history of a heart attack in 1985 and 
that he was on medication for high blood pressure.  

The report of a VA examination of the veteran's heart in May 
1998 shows that the examining physician reviewed the 
veteran's claims file extensively and noted that he had been 
diagnosed with coronary artery disease and hypertension.  On 
examination, the veteran was not found to have any unstable 
angina or evidence of severe coronary artery disease.

The report of a VA heart examination in September 1998 shows 
that the examiner specifically addressed the question of 
whether the veteran had ischemic heart disease or heart 
disease related to beriberi.  The examiner reviewed an 
echocardiogram of the veteran which was taken in October 1998 
and a dipyridamole-thallium study which was performed in 
September 1998 and concluded that the veteran's medical 
history was an unreliable marker for any significant 
suggestion of coronary artery disease although the objective 
findings obtained on the echocardiogram and dipyridamole-
thallium study suggested that he did not have any significant 
obstructive coronary disease.  The examiner also stated that 
there was no visible method of determining whether the 
veteran had beriberi heart disease in the past.

The report of an April 2001 VA cardiovascular examination 
shows that the veteran's claims file was reviewed "in great 
detail" prior to the physician's evaluation of the veteran.  
After examining the veteran, the physician concluded that he 
had no history of ischemic heart disease and did not have any 
cardiac involvement secondary to beriberi.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of abnormality of heart 
action or heart sounds in service will permit service 
connection for heart disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  However, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  The presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.

Generally, 38 C.F.R. § 3.309(a) provides that cardiovascular-
renal disease, including hypertension, is a chronic disease 
subject to presumptive service connection and it shall be 
granted service connection although not otherwise established 
as incurred in service if manifested to a compensably 
disabling degree within one year following service.  A review 
of the veteran's service medical records show that the 
veteran's blood pressure, cardiovascular system and chest x-
ray were normal on examination during his date of enlistment 
in October 1941 and on the date of his separation from 
military service in October 1945.  Post-service medical 
records also show no indication of chronic heart disease or 
hypertension on examinations conducted between 1949 to 1955.  
From this, it may be determined that the veteran did not have 
any manifestation of cardiovascular disease during the one-
year presumptive period following his discharge from active 
duty.

38 C.F.R. § 3.309(c) recognizes beriberi (including beriberi 
heart disease) as one of the diseases which are specific as 
to former prisoners of war.  The regulation provides that if 
a veteran is: (1) A former prisoner of war and; (2) as such 
was interned or detained for not less than 30 days, beriberi 
(including beriberi heart disease) shall be service-connected 
if manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service.  In the present case, the veteran clearly 
meets the prerequisite criteria of being a former POW who was 
incarcerated for over 30 days.  However, his service medical 
records do not show a diagnosis of beriberi during active 
duty and the current post-service medical records (with 
special attention directed towards the findings of the April 
2001 VA heart examination) also do not show a diagnosis of 
ischemic heart disease, beriberi or cardiac involvement 
secondary to beriberi.

In view of the foregoing discussion, the veteran's claim for 
service connection for heart disease, including heart disease 
secondary to beriberi, must be denied.  Because the evidence 
in this case is not approximately balanced with regard to the 
merits of this claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background and Analysis: propriety of the 50 percent 
rating assigned for PTSD prior to April 1, 1998, and 
propriety of the 70 percent rating assigned for PTSD as of 
April 1, 1998.

The veteran's service medical records show that he was 
treated for a psychoneurosis during active duty.  In December 
1949, he filed a claim for VA compensation for a psychiatric 
disability.  In a March 1950 rating decision, he was granted 
service connection and a 30 percent for psychoneurosis, 
depressive reaction, effective from December 1949.  In a July 
1987 rating decision, the diagnostic rating for his service-
connected psychiatric disorder was changed to PTSD and it was 
assigned a 50 percent rating effective from December 1986.  

On September 16, 1994, the veteran reopened his claim and 
sought an increased rating in excess of 50 percent for PTSD.  
A review of the transcript of the veteran's hearing testimony 
in December 1995, and his psychiatric treatment records for 
the are significant for showing that he was on psychotropic 
medication and occasional psychotherapy for treatment of 
PTSD.  According to his hearing testimony, his PTSD symptoms 
caused him to be almost completely withdrawn from all social 
contact with his community.  Other than his spouse, he did 
not have any other friends and preferred to remain at home.  
His spouse reported at the RO hearing that the veteran's 
sleeping patterns were very disturbed and that he experienced 
frequent nightmares relating to his wartime experiences and 
that his PSTD made him very irritable and emotionally labile 
and he tended to vent his temper in explosive outbursts.  

VA records show that the veteran was psychiatrically 
hospitalized from mid-February to mid-March 1998 for PTSD, 
major depression and anxiety disorder.  Of significance is 
that the veteran was judged to be unemployable due to his 
psychiatric disability.  VA examination in May 1998 shows a 
diagnosis of PTSD and a Global Assessment of Functioning 
(GAF) score of 55, indicating moderate impairment of social 
functioning due to PTSD and that he had few friends.  

On VA evaluation in December 1998, the veteran was deemed to 
have severe and debilitating PTSD with a GAF score of 40, 
which indicated that he had some impairment in reality 
testing or communication or major impairment in social 
functioning, judgment, thinking and mood.  He was noted to 
have isolated himself at home and resisted attempts by his 
wife to go out to perform tasks relating to taking care of 
the household.  He suffered from sleeping problems and 
chronic irritability and he experienced frequent nightmares, 
intrusive thoughts and nightmares of his experiences in 
combat and as a POW during World War II.  On mental status 
examination, he exhibited psychomotor retardation and mental 
irritability.  His affect was blunted and his memory and 
concentration ability was poor.  VA psychiatric evaluation in 
March 1999 and April 2001 show similar findings to the 
December 1998 evaluation, with a GAF score of 40 in March 
1999 and 55 in April 2001.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In the current appeal, the veteran's service-connected 
psychiatric disorder (rated under the Diagnostic Code for 
PTSD) has been evaluated by the RO following consideration of 
the old and new schedular criteria for rating psychoneurotic 
disorders, as contained in 38 C.F.R. § 4.132, Diagnostic Code 
9411 (pre-November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (November 7, 1996).  In this regard, the 
regulations were changed effective November 7, 1996.  
Therefore, in the case at issue, the Board must also consider 
the applicability of the provisions of both the old and the 
new ratings schedule for evaluating generalized anxiety 
disorder and rate this psychiatric disability using the 
version of the regulations which are most favorable to his 
claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
to the period from July 28, 1989 to November 7, 1996.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).

Prior to the revisions of November 7, 1996, the regulations 
for rating PTSD provided that a 50 percent rating was 
warranted where the evidence shows that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and that reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation from the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411.

Under the new criteria of the revised rating schedule for 
psychiatric disorders (implemented on November 7, 1996) the 
following criteria are applicable. 

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A review of the evidence indicates that the veteran's PTSD 
has rendered him unemployable in the period preceding April 
1, 1998, and his inability to work has continued to the 
present.  One of the criteria listed under the old version of 
the rating schedule for a total rating is that the veteran be 
demonstrably unable to obtain or retain employment.  The 
objective evidence certainly shows that his psychiatric 
condition from the time he reopened his claim to the present 
time more closely approximates this criteria.  See 38 C.F.R. 
§ 4.7.  As the older version of the regulations is more 
favorable to the veteran's claim, it shall be applied to rate 
his disability.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Resolving all doubt in his favor, an award of an 
increased evaluation, to 100 percent, is warranted for 
service-connected PTSD under the old code.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The 100 percent rating for PTSD is warrranted for 
the entire period under consideration.  


ORDER

Service connection for heart disease, including a first-
degree heart block, is denied.

An increased rating, from 50 percent to 100 percent, for PTSD 
for the period preceding April 1, 1998 is granted.

An increased rating, from 70 percent to 100 percent, for PTSD 
for the period beginning April 1, 1998, is granted.   



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

